Acknowledgements
This communication is in response to applicant’s response filed on 02/16/2022.
Claims 1-2, 6-9, 13, 15-16, and 19-20 have been amended. 
Claims 1-20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding applicant’s arguments:
Regarding applicant’s arguments under Claim Rejections - 35 USC § 103 that the combination of Woelfer (US 20200118230) in view of Katz (US 20170221062) in further view of Stopic (US 20160034906) does not teach “(i) transaction data included in an authorization message submitted via a payment processing network and stored by the payment processing network in a transaction data record in a historical transaction database, (ii) transaction link data, received via an insight communication channel other than the payment processing network, matching at least one data field in the transaction data record, and (iii) the transaction data record and insight data record, received via the insight communication channel, being combined to generate a pre-chargeback record in response to retrieving the transaction data record and the insight data record,” in amended claim 1, examiner respectfully argues that applicant’s arguments are moot in light of the new grounds of rejection necessitated by the amendments to claim 1. Applicant makes similar arguments for independent claims 8 and 15, and examiner respectfully argues applicant’s arguments are moot for the same reasons listed above for claim 1. 
Applicant argues dependent claims 2-7, 9-14, and 16-20 are allowable based on their dependence upon allowable base claims, examiner respectfully argues applicant’s arguments are moot in light of the amendments made to claims 1, 8 and 15.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Calman (US 20140074675) in view of Katz (US 20170221062) in further view of Stopic (US 20160034906).

Regarding Claims 1, 8, and 15, Calman teaches receive, via an insight communication channel other than the payment processing network, an insight data message including insight data and transaction link data, wherein the insight data is collected by the merchant during the payment transaction and includes at least one of a telephone number of the customer and an email address of the customer, and wherein the transaction link data matches at least one data field in the transaction data record associated with the payment transaction (Paragraphs 0019-0020 and 0022 teach the system receives a transaction record that may be an electronic receipt produced by a merchant; the transaction record information includes any information associated with the transaction; exemplary transaction record information (i.e., transaction link data) includes merchant name and address, store codes, merchant contact information, purchase item descriptions, product codes, purchase item price, total transaction amount, transaction time and date, return policy, etc.; the system may associate the transaction record with a user account (i.e., comprises the transaction data record) based on information available in the transaction record; the email address or phone number (i.e., insight data) that is used to provide the transaction record to the digital receipt mailbox is evaluated to identify the associated user account; for example, an email account forwarding the transaction record to the digital receipt mailbox may be matched to a specific user account); link the insight data record in the insight database to the transaction data record in the historical transaction database by matching the transaction link data in the insight data message to the transaction data record (Paragraphs 0022, 0024, and 0036 teach the system associates the transaction record with a user account based on information available in the transaction record; the user account is identified based on the manner in which the transaction record is received; the digital receipt mailbox (i.e., historical transaction database) may be associated with a specific user account and all receipts received in that digital receipt mailbox are associated with the user account; the system associates the transaction record with a transaction record that is associated with a specific transaction (i.e., transaction data record) in the transaction registry of the user; using the example of the online purchase, the purchase may show up in the transaction registry as a credit card purchase for a specific amount at a specific merchant on a specific date; the system may match a received transaction record with the transaction in the transaction registry based on the amount and location; the system stores the digital receipt in a digital receipt mailbox associated with the user); in response to receiving the pre-chargeback retrieval request, query the historical transaction database using the transaction identifier to retrieve the transaction data record associated with the disputed payment transaction, wherein the retrieved transaction data record includes the at least one data field (Paragraphs 0040 teaches the system determines that the transaction record has been associated with the transaction in the user account; the system may match many characteristics of the transaction with transaction records to identify the specific transaction associated with the transaction record; the match can also be accomplished based on the supplemental information provided with the transaction record); query the insight database for the transaction link data that matches the at least one data field in the retrieved transaction data record to retrieve the linked insight data record (Paragraphs 0041-0042 teach the system extracts information from the transaction record; the system searches the transaction record for key words, purchase authorization codes, transaction codes, store codes, merchant codes, identifiers, and/or formulas to segregate at least some of the transaction record and extract information from the record; the system may also extract the time of the transaction, the amount, the date, the merchant, the location, contact information for the merchant, the manufacturer, or the user, the payment method (e.g., credit card, check), the payee and/or payor account, and the like (i.e., data fields/transaction identifiers); the system extracts information associated with the transaction in the user account; the extracted information, in some embodiments, comprises at least a portion of the transaction data that is to be included in the digital receipt; for example, the system may search the transaction data to identify information that should be included in the digital receipt); in response to retrieving the transaction data record and the insight data record, combine the transaction data record and the linked insight data record to generate the pre-chargeback record (Paragraph 0043 teaches the system creates a digital receipt comprising the information from the transaction record and the associated transaction in the user account in a standardized format so that the user is able to learn the format and quickly find the information the user is interested in when reviewing the digital receipts; the supplemental information also assists in standardizing the receipts across merchants and purchases); and transmit the pre-chargeback record including the combination of the transaction data record and the linked insight data record (Paragraph 0044 teaches the system receives information from the user regarding the digital receipt; the user may flag the digital receipt for review, indicate that the digital receipt should be sent to a third party, or categorize the digital receipt; the system may allow the user to search for digital receipts based on a wide variety of information included in the digital receipts, e.g., amount, merchant, payment method, account, location, date, and the like; in some embodiments, the user is able to search based on warranty searches, serial number searches, and other information related to the product purchased).
However, Calman does not explicitly teach store the insight data in an insight database record in an insight database.
Katz from same or similar field of endeavor teaches store the insight data in an insight database record in an insight database (Paragraphs 0038, 0040, and 0049 teach a merchant has merchant information or transaction information which is transmitted to the advanced acquisition component of the order insights system; the advanced acquisition component receives the information and stores it in the order insights storage; in the process of producing the order insights response, the order insights system may request information from a merchant via the real time acquisition process, retrieve information from the order insights storage, or both).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in Calman, which teaches generating a pre-chargeback record with both insight data and transaction data, to incorporate the teachings of Katz, which teaches storing the insight data in an insight database record in an insight database.
There is motivation to combine Katz into Calman because an issuer may receive the information and make all or some of the information available via the issuer's web site, mobile app, or other means directly to cardholders. Cardholders able to access the order insights information in this manner may be more likely to recognize transactions or conclude that a chargeback would be ineffective, thus avoiding the cost for the issuer to handle a chargeback or even a phone call from the cardholder. The availability of the order insights information while addressing an inquiry from a cardholder better enables an issuer to help the cardholder recognize transactions. Simply being able to provide the cardholder with more complete information about transactions than can be provided by issuers without access to the order insights system is valuable to the issuer because it facilitates cardholder satisfaction and customer retention. The prevention of chargebacks and the deflection of a dispute using the information maximizes operational savings for the issuer and protects revenue for the merchant. When a dispute or chargeback is filed, the issuer is able to use the order insights information during the resolution process. Having this information from the order insights system readily accessible and organized reduces the time and effort otherwise needed by the issuer. Thus, the issuer has lower costs when handling cardholder disputes and is also able to improve the response time back to the cardholder (Katz Paragraphs 0029-0031).
However, the combination of Calman and Katz does not explicitly teach receive a pre-chargeback retrieval request from an issuer computing device associated with an issuer of a payment card account, wherein the pre-chargeback retrieval request includes a transaction identifier identifying a disputed payment transaction; and transmit the pre-chargeback record including the combination of the transaction data record and the linked insight data record to the issuer.
Stopic from same or similar field of endeavor teaches receive a pre-chargeback retrieval request from an issuer computing device associated with an issuer of a payment card account, wherein the pre-chargeback retrieval request includes a transaction identifier identifying a disputed payment transaction (Paragraphs 0060, 0069, and 0077 teach upon receiving a transaction inquiry from the account holder at either a call center or through an online banking service, an issuer may send a transaction inquiry message (i.e., pre-chargeback retrieval request) to the merchant integrated dispute resolution platform and request transaction information to be provided to the issuer; the transaction information request message may include account holder provided information about the transaction (e.g., a merchant identifier, a time and place of the transaction, an amount of the transaction, an identifier of the account holder, etc.)); 221652-01146 PATENTand transmit the pre-chargeback record including the combination of the transaction data record and the linked insight data record to the issuer (Paragraphs 0066, 0069, and 0080 teach the transaction details provided by the merchant may be forwarded to the issuer and/or the account holder by the merchant integrated dispute resolution platform using the online banking service or via the call center; for example, the transaction information provided by the merchant may be rendered within the online banking service and presented to the account holder).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in the combination of Calman and Katz, which teaches generating a pre-chargeback record after storing insight data in the insight database, to incorporate the teachings of Stopic to receive a pre-chargeback retrieval request from an issuer computing device associated with an issuer of a payment card account, wherein the pre-chargeback retrieval request includes a transaction identifier identifying a disputed payment transaction; and transmit the pre-chargeback record including the combination of the transaction data record and the linked insight data record to the issuer.
There is motivation to combine Stopic into the combination of Calman and Katz because the base invention is improved because embodiments provide a system that enables real-time communication between the issuer and the merchant during a transaction dispute. The merchant integrated dispute resolution platform may provide a response to a transaction inquiry in about 10 seconds. The merchant integrated dispute resolution platform may provide a response to a transaction inquiry in about 10 seconds. This is a major improvement over current dispute resolution systems that take about 60-90 days to resolve a dispute. Moreover, by providing communication link between the issuers and the merchants, the merchant integrated dispute resolution platform allows parties to be fully informed about the details of the transaction. Accordingly, an account holder is prevented from receiving double refund once from the issuer and once from the merchant (Stopic Paragraph 0093).
Regarding Claim 1, Calman teaches an  insight data interface (IDI) computing system for generating a pre-chargeback record for a payment transaction between a customer and a merchant, wherein the payment transaction is authorized over a payment processing network based on transaction data submitted over the payment processing network, wherein the transaction data is included in an authorization message submitted via the payment processing network and stored by the payment processing network in a transaction data record in a historical transaction database, the IDI computing system comprising an insight data interface (IDI) computing device comprising: a memory device for storing data; and at least one processor communicatively coupled to the memory device (Paragraphs 0059-0062 and 0025 teach a block diagram illustrating a digital receipt mailbox that is operated by a second entity that is a different or separate entity from the first entity (e.g., the financial institution); the digital receipt mailbox generally includes a network communication interface, a processing device, and a memory device; the processing device is operatively coupled to the network communication interface and the memory device; the memory device stores a banking system interface, a transaction record analysis application, and a digital receipt data store; the digital receipt data store stores data including the transaction records received for the user, the digital receipts created for the user, and data associating the transaction records and digital receipts with transactions in the user's transaction history; the processing device is configured to use the network communication interface to receive information from and/or provide information and commands to a payment device, other financial institution banking systems (not shown), the point-of-sale device, the banking system, and/or other devices via the network; the transaction record may include a transaction ID or authorization ID that tracks the transaction record in the merchant's or financial institution's system (i.e., authorization ID is obtained after transaction data was authorized via a payment processing network)).
Regarding Claim 8, Calman teaches a computer-implemented method for generating a pre-chargeback record for a payment transaction between a customer and a merchant using an insight data interface (IDI) computing device comprising at least one processor communicatively coupled to a memory device, wherein the payment transaction is authorized over a payment processing network based on transaction data submitted over the payment processing network, wherein the transaction data is included in an authorization message submitted via the payment processing network and stored by the payment processing network in a transaction data record in a historical transaction database (Paragraphs 0018 and 0039 teach FIG. 1 is a flowchart providing an overview of a system and method 100 for managing digital receipts; it will be understood that one or more devices, such as one or more mobile device and/or one or more other computing devices and/or servers, can be configured to perform one or more steps of the system and method 100; referring now to FIG. 2, a system and method 200 for creating a digital receipt is provided in accordance with various embodiments of the invention; in some embodiments, the one or more steps of the system and method are performed by the system 100; a third party payment system that is separate from the system that receives transaction records (e.g., a financial institution) and that is separate from the POS device performs the one or more steps of the system and method).
Regarding Claim 15, Calman teaches one or more non-transitory computer-readable storage media that includes computer-executable instructions for generating a pre-PATENTchargeback record for a payment transaction between a customer and a merchant, wherein the payment transaction is authorized over a payment processing network based on transaction data submitted over the payment processing network, wherein the transaction data is included in an authorization message submitted via the payment processing network and stored by the payment processing network in a transaction data record in a historical transaction database, wherein when executed by an insight data interface (IDI) computing device, the computer-executable instructions (Paragraph 0004 teaches a computer program product for managing digital receipts is provided that includes a non-transitory computer readable storage medium having computer readable program code embodied therewith; the computer readable program code includes a computer readable program code configured to receive a transaction record, wherein the transaction record comprises information relating to a transaction; the computer program product also includes a computer readable program code configured to determine a user account associated with the transaction record based on the information; a computer readable program code configured to associate the transaction record with a transaction in the user account, wherein the user account comprises an account history; and a computer readable program code configured to create a digital receipt based on the transaction record and the account history; the computer program product includes a computer readable program code configured to store the digital receipt in association with the transaction).

Claims 2-3, 5-7, 9-10, 12-14, 16-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Calman (US 20140074675) in view of Katz (US 20170221062) in further view of Stopic (US 20160034906) in further view of Woelfer (US 20200118230)

Regarding Claims 2, 9, and 16, the combination of Calman, Katz, and Stopic teaches all the limitations of claims 1, 8, and 15 above; however, the combination does not explicitly teach wherein the at least one processor is further programmed to: query a third-party records database for records that include the insight data; receive, in response to the query, augmented insight data; and update the insight data record in the insight database to include the augmented insight data, wherein the generated pre-chargeback record includes the augmented insight data.
Woelfer from same or similar field of endeavor teaches wherein the at least one processor is further programmed to: query a third-party records database for records that include the insight data (Paragraphs 0057 and 0074 teach the processing server may retrieve at least a portion of the requested transaction details from a separate data store; the resource provider may store transaction details within a data store such as a global merchant repository (GMR) (i.e., third-party records database); in the response sent at step S150, the resource provider may provide a reference to a location (e.g., a reference to a database entry) within the GMR and the processing server may retrieve the transaction details from that location; in some embodiments, the processing server may obtain a first portion of the requested transaction details from the resource provider and may obtain a second portion of the transaction details from the GMR); receive, in response to the query, augmented insight data (Paragraph 0057 teaches the GMR may include additional data related to one or more resource providers which is obtained from a third-party entity (i.e., an entity unaffiliated with either the processing server or the resource provider); the GMR may include additional data received via authorization requests and/or responses submitted over a transaction processing network; the query response module may be configured to interact with a GMR to obtain at least a portion of the transaction details; the query response module may be executed as part of a dispute resolution process; for example, the dispute resolution module may cause the query response module to be executed to obtain transaction data to be used in the dispute process); and update the insight data record in the insight database to include the augmented insight data, wherein the generated pre-chargeback record includes the augmented insight data (Paragraph 0057 teaches transaction data received from the resource provider may be supplemented with additional data stored in the GMR).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in the combination of Calman, Katz, and Stopic, which teaches generating a pre-chargeback record after storing insight data in the insight database and transaction data in a historical transaction database, to incorporate the teachings of Woelfer for the at least one processor to be further programmed to: query a third-party records database for records that include the insight data; receive, in response to the query, augmented insight data; and update the insight data record in the insight database to include the augmented insight data, wherein the generated pre-chargeback record includes the augmented insight data.
There is motivation to combine Woelfer into the combination of Calman, Katz, and Stopic because embodiments described herein overcome current disadvantages by providing digital receipts having sufficient information to enable the consumer to verify the accuracy of the transactions, reducing time and costs to consumers, authorizing entities, and resource providers in performing transaction verification, “requests for copy,” and dispute management. In addition, users receive the benefit of an enhanced transaction experience. Further, methods and systems make recordkeeping easier for users, such as keeping records of transactions for returns, service, or tax purposes. Furthermore, providing digital receipts via their issuer's website or software application is more convenient and efficient for users checking for fraudulent transactions, compared to conventional receipt tracking methods and systems, since the user would be initiating a dispute through their issuer. There is no need for the user to compare between two separate lists of transactions (e.g., the issuer statement and their separate receipt management system) (Woelfer Paragraphs 0145 and 0147).

Regarding Claims 3, 10, and 17, the combination of Calman, Katz, Stopic, and Woelfer teaches all the limitations of claims 2, 9, and 16 above; and Calman further teaches wherein the insight data is the telephone number of the customer, and wherein the augmented insight data includes location data of a mobile computing device associated with the telephone number during the payment transaction (Paragraph 0022 teaches the system may associate the transaction record with a user account based on information available in the transaction record; the email address or phone number that is used to provide the transaction record to the digital receipt mailbox is evaluated to identify the associated user account; a positioning system device, such as a GPS unit in a mobile phone, is used to track the location of the user; when the user makes a purchase, such as via a mobile wallet on the mobile phone, the transaction includes a location determined by the positioning system device and can be matched a location provided on the transaction record produced by the merchant).

Regarding Claims 5 and 12, the combination of Calman, Katz, and Stopic teaches all the limitations of claims 1 and 8 above; however, the combination does not explicitly teach wherein the at least one processor is configured to receive the insight data message via the insight communication channel by receiving an API call generated by a web page. 
Woelfer from same or similar field of endeavor teaches wherein the at least one processor is configured to receive the insight data message via the insight communication channel by receiving an API call generated by a web page (Paragraphs 0035 and 0091 teaches the processing server may provide an application programming interface (API) for processing requests; for example, a first API may be used to receive transaction data requests from computing devices; the transaction data requests may include one or more transaction elements that the processing server can use to determine a resource provider involved in the transaction; for example, a user of the user device can browse a digital statement provided by the authorization provider server using a web browser; the user may click, tap on a link, or otherwise indicate an interest in seeing more information about a particular transaction using the user interface of the user device (e.g., pointing and clicking with a mouse or touching on a touch screen); the transaction selected by the user may be associated with a transaction identifier that uniquely identifies that particular transaction among the transactions within the user's statement, or within all transactions maintained by the authorization provider server).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in the combination of Calman, Katz, and Stopic, which teaches generating a pre-chargeback record after storing insight data in the insight database and transaction data in a historical transaction database, to incorporate the teachings of Woelfer for the at least one processor to be configured to receive the insight data message via the insight communication channel by receiving an API call generated by a web page.
There is motivation to combine Woelfer into the combination of Calman, Katz, and Stopic because an API call includes a standardized method of requesting or delivering information between software applications, such as a client-side application and a server-side application according to the server-side API. An API call could take the form of an HTTP method, such as GET, POST, PUT, or DE. For example, a processing server may implement a first API used to receive transaction data requests from computing devices. The transaction data requests may include one or more transaction elements that the processing server can use to determine a resource provider involved in the transaction. A digital receipt response can include one or more digital receipt elements based on transaction data. The processing server may also implement a second API for requesting transaction data from resource provider servers. The transaction data requests can include the one or more transaction elements. The corresponding transaction data response can include the one or more digital receipt elements (Woelfer Paragraph 0027).

Regarding Claims 6, 13, and 19, the combination of Woelfer, Katz, and Stopic teaches all the limitations of claims 1, 8, and 15 above; however, the combination does not explicitly teach receive, via the payment processing network, an authorization request message including the transaction data, the transaction data including an account identifier of the payment card account, a transaction amount, and a transaction time stamp; transmit, via the payment processing network, the authorization request message to the issuer; receive, from the issuer via the payment processing network in response to the authorization request message, an authorization response message authorizing the payment transaction; store, in the transaction data record in the historical transaction database, the transaction data; receive, from the issuer subsequent to authorization of the payment transaction, the pre-chargeback retrieval request identifying the payment transaction; and transmit, to the issuer in response to the pre-chargeback retrieval request, the pre- chargeback record for the payment transaction. 
Stopic further teaches receive, from the issuer subsequent to authorization of the payment transaction, the pre-chargeback retrieval request identifying the payment transaction (Paragraphs 0060, 0069, and 0077 teach upon receiving a transaction inquiry from the account holder at either a call center or through an online banking service, an issuer may send a transaction inquiry message (i.e., pre-chargeback retrieval request) to the merchant integrated dispute resolution platform and request transaction information to be provided to the issuer; the transaction information request message may include account holder provided information about the transaction (e.g., a merchant identifier, a time and place of the transaction, an amount of the transaction, an identifier of the account holder, etc.)); and transmit, to the issuer in response to the pre-chargeback retrieval request, the pre-chargeback record for the payment transaction (Paragraphs 0066, 0069, and 0080 teach the transaction details provided by the merchant may be forwarded to the issuer and/or the account holder by the merchant integrated dispute resolution platform using the online banking service or via the call center; for example, the transaction information provided by the merchant may be rendered within the online banking service and presented to the account holder).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in the combination of Calman, Katz, and Stopic which teaches generating a pre-chargeback record after storing insight data in the insight database and transaction data in a historical transaction database, to incorporate the further teachings of Stopic to receive, from the issuer subsequent to authorization of the payment transaction, the pre-chargeback retrieval request identifying the payment transaction; and transmit, to the issuer in response to the pre-chargeback retrieval request, the pre-chargeback record for the payment transaction.
There is motivation to further combine Stopic into the combination of Woelfer, Katz, and Stopic because of the same reasons listed above for claims 1, 8, and 15.
However, the combination does not explicitly teach receive, via the payment processing network, an authorization request message including the transaction data, the transaction data including an account identifier of the payment card account, a transaction amount, and a transaction time stamp; transmit, via the payment processing network, the authorization request message to an issuer;  PATENTreceive, from the issuer via the payment processing network in response to the authorization request message, an authorization response message authorizing the payment transaction; and store, in the transaction data record in the historical transaction database, the transaction data.
Woelfer from same or similar field of endeavor teaches receive, via the payment processing network, an authorization request message including the transaction data, the transaction data including an account identifier of the payment card account, a transaction amount, and a transaction time stamp (Paragraphs 0028 and 0065 teach an “authorization request message” may be an electronic message that requests authorization for a transaction; the authorization request message may include an issuer account identifier that may be associated with a payment device or payment account, and “transaction information,” such as any information associated with a current transaction, such as the transaction amount, resource provider identifier, resource provider location, etc., as well as any other information that may be utilized in determining whether to identify and/or authorize a transaction; the global merchant repository includes transaction information for transactions processed by a payment processing network (not shown); the transaction information stored in the global merchant repository for each transaction can include a billing amount, a transaction amount, a transaction data, a transaction time, a resource provider identifier, an entry mode, and any other details that are included in an authorization request or authorization response message used for authorizing that particular transaction); transmit, via the payment processing network, the authorization request message to an issuer (Paragraph 0028 teaches an “authorization request message” may be an electronic message that requests authorization for a transaction; it is sent to a transaction processing computer and/or an issuer of a payment card to request authorization for a transaction);  PATENTreceive, from the issuer via the payment processing network in response to the authorization request message, an authorization response message authorizing the payment transaction (Paragraph 0029 teaches an “authorization response message” may be a message that responds to an authorization request; it may be an electronic message reply to an authorization request message generated by an issuing financial institution or a transaction processing computer; the authorization response message may include: Approval—transaction was approved; the authorization response message may also include an authorization code, which may be a code that a credit card issuing bank returns in response to an authorization request message in an electronic message); and store, in the transaction data record in the historical transaction database, the transaction data (Paragraph 0030 teaches an “authorization provider” is an entity which can authorize or approve transactions; an authorization provider may typically refer to a bank that maintains an account for a user and is capable of authorizing transactions such as payment transactions, for example the purchase of goods or services; an authorization provider may provide a statement of the account to the user listing the transactions on the account (i.e., historical transaction database); an authorization provider may enable a user to select a transaction on their statement to see a detailed digital receipt).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in the combination of Calman, Katz, and Stopic, which teaches generating a pre-chargeback record after storing insight data in the insight database and transaction data in a historical transaction database, to incorporate the teachings of Woelfer to receive, via the payment processing network, an authorization request message including the transaction data, the transaction data including an account identifier of the payment card account, a transaction amount, and a transaction time stamp; transmit, via the payment processing network, the authorization request message to an issuer;  PATENTreceive, from the issuer via the payment processing network in response to the authorization request message, an authorization response message authorizing the payment transaction; and store, in the transaction data record in the historical transaction database, the transaction data.
There is motivation to combine Woelfer into the combination of Calman, Katz, and Stopic because of the same reasons listed above for claims 2, 9, and 16.

Regarding Claims 7, 14, and 20, the combination of Calman, Katz, Stopic, and Woelfer teaches all the limitations of claims 6, 13, and 19 above; however, the combination does not explicitly teach wherein the payment processing network server is further programmed to receive, from the issuer via the payment processing network subsequent to the issuer reviewing the pre-chargeback record, a chargeback for the payment transaction.
Stopic further teaches wherein the payment processing network server  is further programmed to receive, from the issuer via the payment processing network subsequent to the issuer reviewing the pre-chargeback record, a chargeback for the payment transaction (Paragraphs 0013 and 0083 teach after receiving the real-time response from the merchant, the merchant integrated dispute resolution platform may receive a real-time notification from the issuer indicating account holder intends to dispute the transaction; specifically, upon receiving the merchant response at step 414, the account holder may wish to dispute the transaction; at step 420, the account holder may notify the issuer of their intent to dispute the transaction; at step 422, the issuer may forward the dispute intent notification to the merchant integrated dispute resolution platform; the dispute intent notification may detail the nature of the dispute from the account holder in view of the transaction information provided by the merchant).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in the combination of Calman, Katz, Stopic, and Woelfer which teaches generating a pre-chargeback record after storing insight data in the insight database and transaction data in a historical transaction database, to incorporate the further teachings of Stopic for the payment processing network to be further programmed to receive, from the issuer via the payment processing network subsequent to the issuer reviewing the pre-chargeback record, a chargeback for the payment transaction.
There is motivation to further combine Stopic into the combination of Calman, Katz, Stopic, and Woelfer because all communications illustrated in FIGS. 5 and 6 between the account holder, the issuer, the merchant integrated dispute resolution platform and the merchant (starting with the transaction inquiry at step 404 and ending with the merchant response being provided to the account holder at step 430) may occur in a single communication session. This may be referred as a sessionless communication or a sessionless call. According to some embodiments, the account holder may receive a response to his/her transaction inquiry in about 10 seconds after the account holder contacts the issuer to inquire about the transaction (Stopic Paragraph 0084).

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Calman (US 20140074675) in view of Katz (US 20170221062) in further view of Stopic (US 20160034906) in further view of Woelfer (US 20200118230) in further view of Garcia (US 20210049606)

Regarding Claims 4, 11, and 18, the combination of Calman, Katz, Stopic, and Woelfer teaches all the limitations of claims 2, 9, and 16 above; however, the combination does not explicitly teach wherein the insight data is the email address of the customer, and wherein the augmented insight data includes data as to whether the email address is valid.
Garcia from same or similar field of endeavor teaches wherein the insight data is the email address of the customer, and wherein the augmented insight data includes data as to whether the email address is valid (Paragraphs 0049 and 0063 teach the at least one of the following may be trained into the model by the training unit and/or used by the calculating unit to calculate a probability that an order is fraudulent: whether the email address of the customer appears to be invalid).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in the combination of Calman, Katz, Stopic, and Woelfer, which teaches generating a pre-chargeback record after storing insight data in the insight database, to incorporate the teachings of Garcia for the insight data to specifically be the email address of the customer and to check whether the email address is valid.
There is motivation to combine Garcia into the combination of Calman, Katz, Stopic, and Woelfer because the base invention is improved because the customer is provided personal contact information to determine whether or not a transaction is fraudulent. For example, the customer (or authorizing bank) when viewing the pre-chargeback record will see the email address associated with the transaction. If the customer does not recognize the email address, the customer will have additional information for the authorizing bank to bolster the customer’s assertion that the payment transaction was fraudulent when requesting a chargeback.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mason et al. (US 20140279312) teaches systems and methods for automated chargeback processing, including hardware and software for storing, in a database, transaction data associated with one or more transactions in a queue, retrieving transaction data associated with one or more transactions stored in the queue, for each transaction in the queue, applying, using an automated chargeback processor, one or more rules to the transaction data, identifying, using the automated chargeback processor, the transaction data as eligible or ineligible for chargeback processing based on the one or more rules, determining, using the automated chargeback processor, whether additional documentation is required, and sending, via a network, instructions to perform a chargeback operation for an account associated with the transaction data.
Hammad (US 20160247155) teaches a system comprising a server and a consumer device in operative communication with the server. The server comprises a processor and a computer readable medium coupled to the processor. The computer readable medium comprises computer readable program code embodied therein. The computer readable program code is adapted to be executed by the processor to receive an authorization request message for a transaction conducted by a consumer with a merchant, send the authorization request message to an issuer, modify an authorization response message to include receipt preference data, and send the authorization response message comprising the receipt data to the merchant, wherein the merchant generates a receipt for the consumer according to the receipt preference data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY JONES whose telephone number is (469)295-9137.  The examiner can normally be reached on 7:30 am - 5:00 pm CST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached at (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/COURTNEY P JONES/Examiner, Art Unit 3685